OPINION — AG — ** COMPENSATION — LEGISLATORS — PER DEIM — SPECIAL SESSION ** UNDER THE PROVISIONS OF ARTICLE V, SECTION 21 STATE CONSTITUTION, IF A REGULAR OR SPECIAL SESSION OF THE OKLAHOMA LEGISLATURE (DURING THE TIME THAT MEMBERS THEREOF ARE ENTITLED TO RECEIVE $15.00 PER DIEM COMPENSATION FOR THEIR SERVICES), RECESSES UNTIL A DESIGNATED DATE — SUCH AS FOR A GREATER PERIOD THAN A ORDINARY WEEKEND FOR THE PURPOSE OF SUSPENDING SAID SESSION AND PERMITTING MEMBERS THEREOF TO RETURN TO THEIR PRIVATE BUSINESSES AND/OR AFFAIRS, SAID MEMBERS WILL ONLY BE ENTITLED TO RECEIVE COMPENSATION AT THE RATE OF $100 PER MONTH. (LEGISLATIVE RECESSES, RECESS, TRAVEL, MILEAGE, HOLIDAYS, BUSINESS AFFAIRS) CITE: OPINION NO. MARCH 10, 1941 — CARTER, ARTICLE V, SECTION 21 (SAM H. LATTIMORE)